IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JOHN C. SERPA, INDIVIDUALLY AND                       No. 69535
                 AS TRUSTEE OF THE JOHN C. SERPA
                 TRUST,
                                     Appellant,
                                                                            FILED
                                vs.                                         JUN 1 7 2016
                 FIRST FINANCIAL BANK, N.A.,
                                     Resnondent.


                                      ORDER DISMISSING APPEAL
                             This is an appeal from a judgment on a deficiency action.
                 Second Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                             Appellant has filed a notice of substitution of counsel. NRAP
                 46(e)(2). The clerk of this court shall remove Mir Saied Kashani and the
                 law firm of Lemons, Grundy & Eisenberg as counsel of record for appellant
                 and appellant shall proceed in pro se. The clerk shall file the motion for
                 voluntary dismissal received on June 9, 2016. Cause appearing,
                 appellant's motion for a voluntary dismissal of this appeal is granted.
                 This appeal is dismissed.' NRAP 42(b).




                        'Appellant's request for release of the cost bond is denied without
                 prejudice to appellant's right to move the district court for release of the
                 bond. See NRAP 7 (indicating that a bond for costs on appeal is filed in
                 the district court along with the notice of appeal).


SUPREME COURT
      OF
    NEVADA


(CA 1947A 9M99
                    cc: Hon. Jerome M. Polaha, District Judge
                         Margaret M. Crowley, Settlement Judge
                         John C. Serpa, Sr.
                         Lemons, Grundy & Eisenberg
                         Mir Saied Kashani
                         Fennemore Craig Jones Vargas/Reno
                         Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA


              )e)                                    2
(0) I 947A